United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Redding, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1011
Issued: October 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 2, 2019 appellant filed a timely appeal from an October 5, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees ’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 3
1
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from October 5, 2018, the date of OWCP’s last decision, was
April 3, 2019. Because using April 8, 2019, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is April 2, 2019, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the October 5, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than 10
percent permanent impairment of the right upper extremity and greater than 3 percent permanent
impairment of the left upper extremity, for which she previously received schedule award
compensation.
FACTUAL HISTORY
On November 16, 2015 appellant, then a 37-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed injuries to both shoulders as
a result of her routine, everyday employment duties. She first became aware of her condition on
September 3, 2015 and realized it resulted from factors of her federal employment on
November 12, 2015. Appellant did not stop work. OWCP accepted her claim for bilateral rotator
cuff strains and bilateral rotator cuff bursitis/tendinitis.
On January 4, 2017 appellant underwent OWCP-approved right shoulder arthroscopic
surgery and stopped work. OWCP paid wage-loss compensation on the supplemental rolls,
effective January 4, 2017. On December 4, 2017 appellant returned to full-time, modified-duty
employment.
On January 16, 2018 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated January 18, 2018, OWCP advised appellant that no medical
evidence was submitted to establish her schedule award claim. It requested that she provide a
medical report from her attending physician, which included a statement that the accepted
condition had reached maximum medical improvement (MMI) and an impairment rating utilizing
the appropriate portions of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).4 OWCP afforded appellant 30 days to
submit the necessary evidence.
Appellant submitted a series of reports dated October 5, 2017 to January 3, 2018 by
Dr. Richard P. Musselman, a family practitioner.
Dr. Musselman recounted appellant’s
complaints of bilateral shoulder pain and described her employment duties as a mail processing
clerk. He provided examination findings and diagnosed right rotator cuff tear, bilateral shoulder
rotator cuff strain, rotator cuff disorder, and bilateral shoulder pain.
OWCP referred appellant, along with a statement of accepted facts (SOAF) and a copy of
the record, to Dr. Charles F. Xeller, a Board-certified orthopedic surgeon, serving as a secondopinion examiner, to provide an assessment of appellant’s work-related bilateral shoulder
conditions and any resulting permanent impairment.
In a May 14, 2018 report, Dr. Xeller indicated that he had reviewed the SOAF and noted
appellant’s accepted conditions for bilateral shoulder rotator cuff strains and bilateral shoulder
bursitis. He recounted appellant’s complaints of pain with fast movements in the right shoulder
and with overhead movement in both shoulders. Upon examination of both shoulders, Dr. Xeller
4

A.M.A., Guides (6th ed. 2009).

2

observed slight impingement on the right and left and some pain with supraspinatus resistant
motion, bilaterally. He evaluated appellant’s shoulder range of motion (ROM) and noted three
measurements for each motion. Dr. Xeller diagnosed status post right shoulder surgery and slight
impingement on the left, but normal range of motion.
Referring to Table 15-5, Shoulder Regional Grid, A.M.A., Guides, Dr. Xeller assigned
class 1, default three percent, for diagnosis-based impairment (DBI) for left tendinitis, residual
loss of function. He assigned a grade modifier of 1 for history (GMFH) due to pain overhead and
a grade modifier of 1 for physical examination (GMPE) due to positive impingement signs.
Dr. Xeller reported that there was no grade modifier for clinical studies as imaging was not
available. He applied the net adjustment formula, which resulted in no change, for a total of three
percent left upper extremity impairment. Dr. Xeller pointed out that appellant had normal ROM
testing on the left. For appellant’s right shoulder, he reported that appellant was also class 1,
default three percent for right tendinitis, residual loss. Dr. Xeller indicated that the grades on the
right were the same as the left and calculated that appellant had three percent right upper extremity
permanent impairment under the DBI method. He explained that, in the alternative, right upper
extremity impairment could also be rated under the ROM method and calculated that appellant
had nine percent right upper extremity permanent impairment under the ROM method. Dr. Xeller
reported a date of MMI of May 11, 2018.
In a May 23, 2018 addendum report, Dr. Xeller indicated that according to Table 15-34,
Shoulder Range of Motion, for appellant’s right shoulder, she had three percent impairment for
150 degrees flexion, 0 percent impairment for 50 degrees extension, 3 percent impairment for 142
degrees abduction, 0 percent impairment for 50 degrees adduction, 4 percent impairment for 42
degrees internal rotation, and 0 percent impairment for 64 degrees external rotation for a total of
10 percent right upper extremity impairment under the ROM method. He assigned a GMFH of 1,
which resulted in no net modifier and a final impairment rating of 10 percent right upper extremity
permanent impairment.
In an August 27, 2018 report, Dr. Herbert White, an OWCP district medical adviser
(DMA) and Board-certified in occupational and preventive medicine, reviewed appellant’s history,
including the SOAF and medical record, and noted that her claim was accepted for bilateral
shoulder rotator cuff strain and bilateral shoulder bursitis. Utilizing the DBI method, he referenced
Table 15-5, Shoulder Regional Grid, and assigned class 1, tier 2 for right tendinitis. Dr. White
assigned GMFH of 1 due to pain/symptoms with strenuous activity, GMPE of 1 for mild motion
deficits, and no grade modifier for clinical studies. After applying the net adjustment formula,
which yielded no change, he determined that appellant had three percent right upper extremity
impairment. Dr. White indicated for appellant’s right shoulder that under the ROM methodology
and Table 15-34, Shoulder Range of Motion, appellant had 3 percent impairment for flexion, 0
percent impairment for extension, 3 percent impairment for abduction, 0 percent impairment for
adduction, 4 percent impairment for internal rotation, and 0 percent impairment for external
rotation for a total of 10 percent right upper extremity impairment. He explained that, pursuant to
the A.M.A., Guides, because the ROM method resulted in the greater impairment, appellant had
10 percent permanent impairment of the right upper extremity.
For appellant’s left shoulder, Dr. White referenced Table 15-5 and assigned class 1, tier 2
for left tendinitis under the DBI method. He assigned GMFH of 1 due to pain/symptoms with
strenuous activity, GMPE of 1 for mild tenderness, and no grade modifiers for clinical studies.
3

After applying the net adjustment formula, which resulted in no change, Dr. White determined that
appellant had default value of three percent left upper extremity impairment. Under the ROM
methodology, he indicated that appellant had zero percent impairment for normal range of motion
according to Table 15-34, Shoulder Range of Motion. Thus, Dr. White concluded that appellant
had three percent permanent impairment of the left upper extremity. He assigned an MMI date of
December 6, 2017, the date that Dr. Musselman indicated that appellant reached MMI.
By decision dated October 5, 2018, OWCP granted appellant schedule award
compensation for 10 percent permanent impairment of the right upper extremity and 3 percent
permanent impairment of the left upper extremity. The award ran for 40.56 weeks from May 11,
2018 to February 18, 2019.
LEGAL PRECEDENT
The schedule award provisions of FECA 5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards. 8
In addressing impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated.9 After a class of diagnosis (CDX) is determined (including identification of a default
grade value), the impairment class is then adjusted by grade modifiers based on functional history
(GMFH), physical examination (GMPE), and clinical studies (GMCS). 10 The net adjustment
formula is (GMFH – CDX) + (GMPE – CDX) + (GMCS – CDX).11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s DMA for an opinion concerning the nature and percentage of

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

T.T., Docket No. 18-1622 (issued May 14, 2019).

10

A.M.A., Guides 383-492; see M.P., Docket No. 13-2087 (issued April 8, 2014).

11

Id. at 411.

4

impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified. 12
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No 17-06 provides: “As the [A.M.A.,] Guides
caution that if it is clear to the evaluator evaluating loss of ROM that a restricted ROM has an
organic basis, three independent measurements should be obtained and the greatest ROM should
be used for the determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).”
Upon initial review of a referral for upper extremity impairment evaluation, the DMA
should identify: “(1) the methodology used by the rating physician (i.e., DBI or ROM); and
(2) whether the applicable tables in Chapter 15 of the [A.M.A.,] Guides identify a diagnosis that
can alternatively be rated by ROM. If the [A.M.A.,] Guides allow for the use of both the DBI and
ROM methods to calculate an impairment rating for the diagnosis in question, the method
producing the higher rating should be used.”13
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish greater than 10
percent permanent impairment of the right upper extremity and greater than 3 percent permanent
impairment of the left upper extremity, for which she previously received schedule award
compensation.
Dr. Xeller, the second opinion examiner, noted appellant’s accepted conditions for bilateral
shoulder rotator cuff strains and bilateral shoulder bursitis. Upon examination of appellant’s
shoulders, he observed slight impingement on the right and left and some pain with supraspinatus
resistant motion, bilaterally. For appellant’s right shoulder, Dr. Xeller provided three ROM
measurements and noted the highest measurements to be 150 degrees flexion, 50 degrees
extension, 142 degrees abduction, 50 degrees adduction, 42 degrees internal rotation, and 64
degrees external rotation. He indicated that ROM for appellant’s left shoulder was normal. Based
on the DBI method, Dr. Xeller found three percent permanent impairment of the right and left

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6 (March 2017). R.M., Docket No. 18-1313 (issued April 11, 2019); C.K., Docket No. 09-2371 (issued
August 18, 2010).
13

FECA Bulletin No. 17-06 (May 8, 2017); V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket
No. 18-0329 (issued July 26, 2018).
14

FECA Bulletin No. 17-06 (May 8, 2017).

5

upper extremities. Applying the ROM method, he found 10 percent permanent impairment of the
right upper extremity and normal range of motion of the left upper extremity -- no impairment.
In an August 27, 2018 report, Dr. White, the DMA, noted that he had reviewed appellant’s
history, including the SOAF and Dr. Xeller’s May 11, 2018 second-opinion report. For appellant’s
right shoulder, he utilized Table 15-5, Shoulder Regional Grid, and assigned class 1, tier 2 for right
tendinitis. Dr. White reported GMFH of 1 and GMPE of 1. After applying the net adjustment
formula, which resulted in no change, he determined that appellant had three percent right upper
extremity impairment under the DBI method. Dr. White indicated that the ROM method could
also be utilized to determine permanent impairment of appellant’s right shoulder. Utilizing Table
15-34, Shoulder Range of Motion, he reported that appellant had 3 percent impairment for flexion,
0 percent impairment for extension, 3 percent impairment for abduction, 0 percent impairment for
adduction, 4 percent impairment for internal rotation, and 0 percent impairment for external
rotation for a total of 10 percent right upper extremity impairment. Dr. White explained that,
pursuant to the A.M.A., Guides, because the ROM method resulted in the greater impairment,
appellant had 10 percent permanent impairment of the right upper extremity.
For appellant’s left shoulder, Dr. White referenced Table 15-5 and assigned class 1, tier 2
for left tendinitis under the DBI method. He assigned GMFH of 1 and GMPE of 1. After applying
the net adjustment formula, which resulted in no change, Dr. White determined that appellant had
default value of three percent left upper extremity impairment. Under the ROM methodology, he
indicated that appellant had zero percent impairment for normal range of motion according to
Table 15-34, Shoulder Range of Motion. Dr. White concluded that, since the DBI method
provided the higher rating, appellant had three percent permanent impairment of the left upper
extremity.
The Board finds that the DMA properly discussed how he arrived at his conclusion by
listing appropriate tables and pages in the A.M.A., Guides and established that appellant sustained
10 percent right upper extremity permanent impairment and 3 percent left upper extremity
permanent impairment. Dr. White accurately summarized the relevant medical evidence, provided
detailed findings on examination, and reached conclusions about appellant’s condition which
comported with his findings. 15 In addition, he properly utilized the DBI method and ROM method
to rate appellant’s bilateral shoulder condition pursuant to FECA Bulletin No. 17-06. As
Dr. White’s report is detailed, well rationalized, and based on a proper factual background, his
opinion represents the weight of the medical evidence. 16 Thus, the Board finds that appellant has
not met her burden of proof to establish that she is entitled to a greater bilateral upper extremity
permanent impairment than previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

15

J.M., Docket No. 18-1387 (issued February 1, 2019); W.H., Docket No. 19-0102 (issued June 21, 2019).

16

See D.S., Docket No. 18-1816 (issued June 20, 2019).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than 10
percent permanent impairment of the right upper extremity and more than 3 percent permanent
impairment of the left upper extremity, for which she previously received schedule award
compensation.
ORDER
IT IS HEREBY ORDERED THAT the October 5, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 29, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

